In his motion for rehearing appellant re-asserts the two legal propositions urged on the original submission of this case for a reversal thereof. The first is that the State failed to prove that the deceased died as the result of the injury inflicted upon her by appellant. Dr. Baker testified that he visited the deceased after she had been burned and examined her. He described the extent of the burned part of her body and her condition and then stated that he did not see a chance for her to get well. What does his language mean? It conveys to the mind of a person of average intelligence the idea that her injury was such that in his opinion she could not recover. That she did not recover is indisputably shown. Consequently the injury inflicted upon her was the cause of her death. Appellant cites us to the case of Buford v. State, 17 S.W.2d 1072, as sustaining his contention. However, that case is readily distinguishable from the instant case on the facts. In that case appellant's wife was the only person who testified to any wounds on the back of her husband. She merely looked at his back and made *Page 62 
no examination of or probe of the wounds; nor was there any description of the instrument with which the wounds were inflicted.
Appellant's second contention is that we erred in holding that a sufficient predicate was laid for the introduction of a copy of his voluntary confession. This question was also considered and discussed in the original opinion and we think it was properly disposed of. Hence we see no good reason for any further discussion thereof.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.